Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Zhu (WO2015109476) is the closest prior art of record regard to the instant invention of claim 1. However, Zhu does not teach: “wherein the dispensing chamber includes a second heating element that is configured to selectively vaporize at least a second portion of the second fraction of the vaporizable material in response to activation of the second heating element, and wherein the vaporization of the second portion of the second fraction of the vaporizable material creates the one or more pressure pulses”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 3-7 are dependent on claim 1 and are therefore allowable.
With regard to claim 8, Gallagher et al. (US 2020/0170301) is the closest prior art of record regard to the instant invention of claim 8. However, Gallagher does not teach: “at least one heating element disposed within the dispensing chamber; and the vaporization chamber includes at least another heating element disposed therein”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 8. These limitations, in combination with the remaining limitations of claim 8, are neither taught nor suggested by the prior art of record, therefore claim 8 is allowable.
	Claims 9-12 are dependent on claim 8 and are therefore allowable.
With regard to claim 13, Gallagher et al. (US 2020/0170301) is the closest prior art of record regard to the instant invention of claim 13. However, Gallagher does not teach: “wherein the dispensing chamber includes a second heating element that is 4Application No. 16/674,476 Reply to Office Action of December 10, 2021 configured to selectively vaporize at least a second portion of the second fraction of the vaporizable material in response to activation of the second heating element, and wherein the vaporization of the second portion of the second fraction of the vaporizable material creates the one or more pressure pulses”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 13. These limitations, in combination with the remaining limitations of claim 13, are neither taught nor suggested by the prior art of record, therefore claim 13 is allowable.
	Claims 14; and 16-20 are dependent on claim 13 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831